Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to non-elected Invention II without traverse.  Accordingly, claims 1-8 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Matthew Stark on 05/31/2022.

The application has been amended as follows: 
9. (currently amended) A powered accessory tray system for use in a cooking appliance, the powered accessory tray system comprising:
a plurality of powered accessory trays, each powered accessory tray comprising:
a base tray that 
a powered portion supported by the base tray, wherein the powered portion receives electrical power from the cooking appliance; and
a connecting plug in communication with the cooking appliance and the powered portion of the powered accessory tray, the connecting plug having an identifier portion having a predetermined pattern of electrical tabs, that corresponds to a respective powered accessory tray of the plurality of powered accessory trays, wherein selective engagement of the connecting plug with an oven cavity connector disposed within the heating cavity of the cooking appliance places the powered portion in communication with the cooking appliance;
wherein the identifier portion of the connecting plug includes indicative data that corresponds to the respective powered accessory tray of the plurality of powered accessory trays;
wherein the identifier portion is configured to selectively engage an accessory detection mechanism disposed within the oven cavity connector and to place the identifier portion in signal communication with the cooking appliance to transfer the indicative data including predetermined operational parameters to the cooking appliance, when the identifier portion of the connecting plug engages to the accessory detection mechanism.

10-11. (canceled)

12. (currently amended) The powered accessory tray system of claim 9, wherein a control unit of the cooking appliance is in communication with the oven cavity connector and a user interface of the cooking appliance.

13. (currently amended) The powered accessory tray system of claim 12, wherein when a connected powered accessory tray of the plurality of powered accessory trays is in communication with the oven cavity connector, the connected powered accessory tray places the connected powered accessory tray in signal communication with the user interface of the cooking appliance.

18. (currently amended) A powered accessory tray for use in a cooking appliance, the powered accessory tray comprising:
a base tray that 
a powered portion supported by the base tray, wherein the powered portion receives electrical power from the cooking appliance, wherein the powered portion includes an electrical heating element and a drive motor; and
a connecting plug in communication with the cooking appliance and the powered portion of the powered accessory tray, wherein selective engagement of an identifier portion of the connecting plug with an oven cavity connector disposed within the heating cavity of the cooking appliance places the powered portion in communication with the cooking appliance, wherein the identifier portion includes a predetermined pattern of electrical tabs;
wherein the identifier portion of the connecting plug includes indicative data including operational parameters of the powered accessory tray; and
wherein the identifier portion is configured to selectively engage an accessory detection mechanism disposed within the oven cavity connector and to place the identifier portion in signal communication with the cooking appliance to transfer the indicative data to the cooking appliance, when the identifier portion of the connecting plug engages to the accessory detection mechanism.

Response to Amendment
With respect to the claim objection and drawings objection, the objections are overcome by the claim amendment filed on 03/03/2022 and the Examiner’s amendment. Therefore, the claim objection and drawings objection are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 9 and 12-20 are indicated. 
Reference Nam (US 2007/0251936) is the closest prior art. Nam teaches a powered accessory tray comprising a base tray, a powered portion, and a connecting plug. However, Nam does not teach or suggest the connecting plug having a predetermined pattern of electrical tabs as a identifier portion, and the identifier portion of the connecting plug includes indicative data that corresponds to the respective powered accessory tray of the plurality of powered accessory trays; the identifier portion is configured to selectively engage an accessory detection mechanism disposed within the oven cavity connector and to place the identifier portion in signal communication with the cooking appliance to transfer the indicative data including predetermined operational parameters to the cooking appliance, when the identifier portion of the connecting plug engages to the accessory detection mechanism in claims 9 and 18. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitation of the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761